DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 20170371470 A1, hereafter Nathan) in view of Serban et al. (US 20080018608 A1, hereafter Serban).


	Regarding claim 1, Nathan teaches apparatus comprising: 
	a touch panel which comprises a layer of piezoelectric material (10) disposed between a plurality of sensing electrodes (8) and at least one counter electrode (9) (Fig. 1, [0136]); 
	a touch controller (30) connected to the touch panel, and configured to determine, in response to receiving piezoelectric signals from one or more of the sensing electrodes, a location and an applied force corresponding to a user interaction with the touch panel (Fig. 16, [0227], [0230]-[0231], where the touch controller 30 receives pressure values 18 to calculate a position and applied pressure); 
	wherein the touch controller is further configured to determine a capacitance value of one or more of the sensing electrodes (Fig. 16, [0230]-[0231], where the touch controller receives capacitance values 19 from sensing electrodes 8); 
	wherein the touch controller is configured to: 
	in response to determining changes in the capacitance values of one or more sensing electrodes and receiving piezoelectric signals, to operate in a mixed force-capacitance mode wherein the touch controller is configured to determine a location corresponding to a user interaction based on the determined changes in the capacitance values and to determine an applied force corresponding to the user interaction based on the piezoelectric signals (Fig. 16, [0230]-[0231], where both pressure values 18 and capacitance values 19 are used to calculate position and pressure).
	But, Nathan does not explicitly teach the apparatus wherein the touch controller is further configured to: in response to receiving piezoelectric signals and determining no changes in the capacitance values for any of the sensing electrodes, to operate in a force-based mode wherein the touch controller is configured to determine a location and an applied force corresponding to a user interaction based on the piezoelectric signals; and
	in response to determining changes in the capacitance values of one or more sensing electrodes and receiving no piezoelectric signals, to operate in a capacitance-based mode wherein the touch controller is configured to determine a location corresponding to a user interaction based on the determined changes in the capacitance values; 
	However, this was well known in the art as evidenced by Serban (Figs. 2 and 14, [0054], [0066], where there is a trade-off in distance vs. impedance which causes the input device to operate more in a capacitance mode vs. a resistance mode). Both Nathan and Serban teach input devices having both capacitive and resistance sensitive modes. Nathan teaches that positions and pressures may be calculated independently (“…the processor 32 may calculate the positions and/or pressures of one or more user interactions…”) but does not explicitly indicate an absence in change of capacitance value or an absence of piezoelectric signals. Serban teaches an input device wherein there is a sliding scale which determines the amount of time spent operating in one of a capacitance or resistance mode and when both modes might be used within a period. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Serban in Nathan so as to realize power savings for unnecessary operations (e.g., when there are no changes in capacitance or resistance).

	Regarding claim 2, the combination of Nathan and Serban would show the apparatus according to claim 1. Nathan further teaches the apparatus wherein each sensing electrode comprises one or more sensing pads, and wherein each sensing pad is opposed across the layer of piezoelectric material by a corresponding counter electrode pad of a counter electrode (Fig. 16, [0224], where there are conductive pads forming electrodes 8 and is opposed by the counter electrode 9).

	Regarding claim 3, the combination of Nathan and Serban would show the apparatus according to claim 1. Nathan further teaches the apparatus wherein the touch controller is configured to determine one or more capacitance values and to receive one or more piezoelectric signals concurrently (Fig. 16, [0062], [0230]-[0231], where both pressure values 18 and capacitance values 19 are received concurrently and are used to calculate position and pressure).

	Regarding claim 4, the combination of Nathan and Serban would show the apparatus according to claim 1. Nathan further teaches the apparatus wherein the touch controller is configured to determine one or more capacitance values and to receive one or more piezoelectric signals sequentially (Fig. 16, [0062], [0230]-[0231], where both pressure values 18 and capacitance values 19 are received sequentially and are used to calculate position and pressure).

	Regarding claim 5, the combination of Nathan and Serban would show the apparatus according to claim 1. Nathan further teaches the apparatus wherein in the mixed force-capacitance mode, the touch controller is configured to determine a location corresponding to a user interaction based on the determined changes in the capacitance values and the piezoelectric signals ([0231], where both the pressure values and the capacitance values are used to determine a location).

	Regarding claim 7, the combination of Nathan and Serban would show the apparatus according to claim 1. Nathan teaches the apparatus further comprising a switch configured such that: when the touch controller operates in the force-based mode, the switch connects each sensing electrode to a corresponding piezoelectric signal sensing circuit; when the touch controller operates in the mixed force-capacitance mode, the switch connects two or more sensing electrodes to one piezoelectric signal sensing circuit ([0224], where the multiplexer 75 acts a switch to connect the desired number of sensing electrodes to the terminal F in a given time period regardless of the mode of operation).

	Regarding claim 8, the combination of Nathan and Serban would show the apparatus according to claim 1. Nathan further teaches the apparatus wherein the plurality of sensing electrodes includes a plurality of first electrodes and a plurality of second electrodes, wherein: each first electrode extends in a first direction, and the plurality of first electrodes are spaced apart in a second direction which is perpendicular to the first direction; each second electrode extends in the second direction, and the plurality of second electrodes are spaced apart in the first direction (Fig. 23, [0258]-[0259], where there are first and second electrodes extending in a first and second directions).

	Regarding claim 9, the combination of Nathan and Serban would show the apparatus according to claim 8. Nathan further teaches the apparatus wherein the first and second electrodes are arranged on the same plane within the touch panel (Fig. 24, [0261]-[0262], where the first and second electrodes lie within the same plane separated using bridging electrodes).

	Regarding claim 10, the combination of Nathan and Serban would show the apparatus according to claim 8. Nathan further teaches the apparatus wherein the first and second electrodes are arranged on different, parallel planes within the touch panel (Fig. 23, [0258]-[0259], where the first and second electrodes sit on separate, parallel planes).

	Regarding claim 12, the combination of Nathan and Serban would show the apparatus according to claim 1. Nathan further teaches the apparatus wherein the touch panel has a square or rectangular perimeter (Fig. 16, where the touch panel is rectangular).

	Regarding claim 15, Nathan teaches a method for processing signals from a touch panel which comprises a layer of piezoelectric material (10) disposed between a plurality of sensing electrodes (8) and at least one counter electrode (9) (Fig. 1, [0136]), the method comprising: 
	in response to receiving piezoelectric signals from one or more of the sensing electrodes, determining a location corresponding to a user interaction with the touch panel based on the piezoelectric signals (Fig. 16, [0227], [0230]-[0231], where the touch controller 30 receives pressure values 18 to calculate a position and applied pressure); 
	determining a capacitance value of one or more of the sensing electrodes (Fig. 16, [0230]-[0231], where the touch controller receives capacitance values 19 from sensing electrodes 8);  
	in response to determining changes in the capacitance values of one or more sensing electrodes and receiving piezoelectric signals, determining, in a mixed force-capacitance mode, a location corresponding to a user interaction based on the determined changes in the capacitance5Application No. Unknown Preliminary AmendmentAmendment filed concurrently with applicationvalues, and determining an applied force corresponding to the user interaction based on the piezoelectric signals (Fig. 16, [0230]-[0231], where both pressure values 18 and capacitance values 19 are used to calculate position and pressure).
	But, Nathan does not explicitly teach the apparatus wherein the method is further configured to: in response to receiving piezoelectric signals and determining no changes in the capacitance values for any of the sensing electrodes, to operate in a force-based mode wherein the touch controller is configured to determine a location and an applied force corresponding to a user interaction based on the piezoelectric signals; and
	in response to determining changes in the capacitance values of one or more sensing electrodes and receiving no piezoelectric signals, to operate in a capacitance-based mode wherein the touch controller is configured to determine a location corresponding to a user interaction based on the determined changes in the capacitance values; 
	However, this was well known in the art as evidenced by Serban (Figs. 2 and 14, [0054], [0066], where there is a trade-off in distance vs. impedance which causes the input device to operate more in a capacitance mode vs. a resistance mode). Both Nathan and Serban teach input devices having both capacitive and resistance sensitive modes. Nathan teaches that positions and pressures may be calculated independently (“…the processor 32 may calculate the positions and/or pressures of one or more user interactions…”) but does not explicitly indicate an absence in change of capacitance value or an absence of piezoelectric signals. Serban teaches an input device wherein there is a sliding scale which determines the amount of time spent operating in one of a capacitance or resistance mode and when both modes might be used within a period. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Serban in Nathan so as to realize power savings for unnecessary operations (e.g., when there are no changes in capacitance or resistance).

	Regarding claim 16, the combination of Nathan and Serban would show the method according to claim 15. Nathan further teaches the method wherein determining the capacitance values of one or more of the sensing electrodes occurs concurrently with receiving piezoelectric signals from one or more of the sensing electrodes (Fig. 16, [0062], [0230]-[0231], where both pressure values 18 and capacitance values 19 are received concurrently and are used to calculate position and pressure).

	Regarding claim 17, the combination of Nathan and Serban would show the method according to claim 15. Nathan further teaches the method wherein determining the capacitance values of one or more of the sensing electrodes occurs sequentially with receiving piezoelectric signals from one or more of the sensing electrodes (Fig. 16, [0062], [0230]-[0231], where both pressure values 18 and capacitance values 19 are received sequentially and are used to calculate position and pressure).

	Regarding claim 18, the combination of Nathan and Serban would show the method according to claim 15. Nathan further teaches the method wherein in the mixed force-capacitance mode, the location corresponding to a user interaction is determined based on the determined changes in the capacitance values and the piezoelectric signals (Fig. 16, [0230]-[0231], where both pressure values 18 and capacitance values 19 are used to calculate position and pressure).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 20170371470 A1, hereafter Nathan) in view of Serban et al. (US 20080018608 A1, hereafter Serban) and Chowdhury et al. (US 20190064998 A1).

Regarding claim 6, the combination of Nathan and Serban would show the apparatus according to claim 1. But, the combination does not explicitly teach the apparatus wherein the touch controller is further configured: to determine whether the touch panel is wet or submerged based on the determined changes in the capacitance values of the sensing electrodes; in response to determining that the touch panel is wet, to operate in the force-based mode. However, this was well known in the art as evidenced by Chowdhury (Fig. 6, [0068]-[0069], where a force input detection component is activated in response to a submersion event). Nathan is silent with respect to moisture detection. Chowdhury does not teach the claimed touch panel structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a hybrid apparatus such as that taught by Nathan could be operated as taught by Chowdhury in the event of moisture interfering with capacitive sensing.

Regarding claim 19, the combination of Nathan and Serban would show the method according to claim 15. But, the combination does not explicitly teach the method further comprising: determining whether the touch panel is wet or submerged based on the determined changes in the capacitance values of the sensing electrodes; in response to determining that the touch panel is wet, to operate in the force-based mode. However, this was well known in the art as evidenced by Chowdhury (Fig. 6, [0068]-[0069], where a force input detection component is activated in response to a submersion event). Nathan is silent with respect to moisture detection. Chowdhury does not teach the claimed touch panel structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a hybrid apparatus such as that taught by Nathan could be operated as taught by Chowdhury in the event of moisture interfering with capacitive sensing.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 20170371470 A1, hereafter Nathan) in view of Serban et al. (US 20080018608 A1, hereafter Serban) and Chai et al. (US 20200388913 A1, hereafter Chai).

Regarding claim 11, the combination of Nathan and Serban would show the apparatus according to claim 1. But, the combination does not explicitly teach the apparatus wherein the touch panel has a circular or elliptical perimeter. However, this was well known in the art as evidenced by Chai (Fig. 6, [0054], where the touch panel is circular). Nathan is silent with respect to embodiments where a circular touch panel would be used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the apparatus of Nathan with a circular perimeter as taught by Chai for where a circular embodiment is preferred, e.g., a wearable watch device. 

Regarding claim 14, the combination of Nathan and Serben would show the apparatus according to claim 1. But, the combination does not explicitly teach a wearable device comprising the apparatus according to claim 1. However, this was well known in the art as evidenced by Chai (Fig. 6, [0054], where the touch panel may be disposed in a wearable watch). Nathan is silent with respect to embodiments where the touch panel would be disposed in a wearable device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the apparatus of Nathan in a wearable device as taught by Chai and such an implementation would yield a predictable result. 

Claim 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 20170371470 A1, hereafter Nathan) in view of Serban et al. (US 20080018608 A1, hereafter Serban) and Baumbach (US 20080246723 A1).

Regarding claim 13, the combination of Nathan and Serban would show the apparatus according to claim 1. But, the combination does not explicitly teach the apparatus wherein the touch panel is a button input panel. However, this was well known in the art as evidenced by Baumbach (Fig. 9, [0142], where appliances have input panels formed by a variety of touch buttons shapes). Nathan does not explicitly teach a touch panel comprising input portions in the shape of buttons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the apparatus of Nathan in an appliance as taught by Baumbach and that such an implementation would yield a predictable result.

Regarding claim 20, the combination of Nathan and Serban would show the method according to claim 15. But, the combination does not explicitly teach the method wherein the touch panel is a button input panel. However, this was well known in the art as evidenced by Baumbach (Fig. 9, [0142], where appliances have input panels formed by a variety of touch buttons shapes). Nathan does not explicitly teach a touch panel comprising input portions in the shape of buttons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the apparatus of Nathan in an appliance as taught by Baumbach and that such an implementation would yield a predictable result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692